Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE

Claims 1-20 of S. Yano et al., US 17/074,668 (May 3, 2019) are pending and in condition for allowance.  

Examiner Amendment

Claims 1-20 are in condition for allowance subject to an Examiner’s amendment to the record below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s amendment was given in a telephone interview with Grace E. Kim on July 15, 2022.  

Amend the claims as follows:

In claim 1, page 1, delete the depiction of “*----” that is circled below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Claim Interpretation

The previous Office action interpreted the bonding logistics of claim 1 formula (2) “—O–R11—X—A”.  Applicant has amended claim 1 to more narrowly defined the bonding of variable A within formula (2) by adding “*----” within the structures of variable A.  The term “*----” is defined at the end of claim 1.  As set forth in Applicant’s response, this is interpreted as a clarification indicating the bonding in X—A of formula (2).  These amendments are supported by the claims and specification as filed per Applicant’s remarks.  One of skill in the art would also recognize the Applicant was in possession of the more narrow bonding scheme between X and A indicated by “*----” in the claims as amended within the broader representations of A before the amendment; particularly in view of the examples compounds as commented upon by Applicant.  

Withdrawal Non-Statutory Double Patenting

Rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over conflicting claim 9 of S. Yano et al., US 10,851,120 (2020) (“the ‘120 patent”) is withdrawn in view of Applicant’s filing of a terminal disclaimer. 

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1, 6-9, and 11-12 are free of the art of record and meet the requirements of § 112.  

Claims 1-20 are free of the art of record.  The art of record does not teach or suggest the use of the claimed compound of formula (1) as protective group.  The closest prior art of record is D. Reynolds et al., 57 Tetrahedron, 7765-7770 (2001) (“Reynolds”).  Reynolds discloses the following reaction.  Reynolds at page 7766 (Scheme 3).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Reynolds compound 5 has the following structure:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Reynolds compound 5 differs from the claimed compound of formula (1) in that it comprise two methylene groups over that of claimed formula (1) wherein in claim 1 “—O–R11—X—A”, R11 is -CH2-, X is O and A is group (3):


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
.

Reynolds compound 5 is therefore related to the claimed compounds as a adjacent homolog.  MPEP § 2144.09(II).  Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. MPEP § 2144.09(II).  Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed ‘as a whole’.  MPEP § 2144.09(II).  Reynolds discloses that compound 5 was investigated as an intermediate towards the synthesis of GW710936X.  Reynolds at page 7766.  However Reynolds indicates that this strategy was abandoned in favor of a more convergent synthesis due to formation of unwanted compound 11 in debenzylation attempts.  Reynolds at page 7766, col. 2.  As such, Reynolds does not motivate one ordinary skill to investigate homologs of compound 5.  MPEP § 2144.09(V)/(VI).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622